MEMORANDUM **
Paula Yvette Arocha appeals the 30-month sentence imposed following her guilty plea conviction for assault with a dangerous weapon in violation of 18 U.S.C. § 113(a)(3). We dismiss.
We lack jurisdiction to review the district court’s decision not to grant a downward departure for mitigating circumstances because there is no indication in the record that the district court believed it lacked discretion to depart downward. See United States v. Romero, 293 F.3d 1120, 1126-27 (9th Cir.2002).
There is no support for Arocha’s contention that her childhood circumstances were “extraordinary,” and that therefore this court should review the district court’s factual findings in determining its decision not to depart downward. Cf. United States v. Roe, 976 F.2d 1216, 1218 (9th Cir.1992) (remanded to reconsider downward departure where district court clearly erred in finding that defendant’s history of “extreme” childhood sexual and physical abuse was not extraordinary); cf. United States v. Walter, 256 F.3d 891, 894 (9th Cir.2001) (same).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.